Case 2:20-cv-07633-PSG-JPR Document 44 Filed 03/17/21 Page 1 of 19 Page ID #:410



   1   Andrew L. Deutsch (State Bar No. 319286)
       andrew.deutsch@us.dlapiper.com
   2   Marc E. Miller (admitted pro hac vice)
       marc.miller@us.dlapiper.com
   3   DLA PIPER LLP (US)
       2000 Avenue of the Stars
   4   Suite 400, North Tower
       Los Angeles, CA 90067-4704
   5   Tel: 310.595.3000 Fax: 310.595.3300
   6   Attorneys for Plaintiffs-Counterclaim Defendants
       AM PARTICIPATIONS S.A.S. and
   7   INDISUMO GROUP S.A.S., and
       Counterclaim Defendant PRETTYBIRD, LLC
   8
       Patricia A. Millett (State Bar No. 150756)
   9   pmillett@kwikalaw.com
       Kristen L. Spanier (State Bar No. 181074)
  10   kspanier@kwikalaw.com
       KINSELLA WEITZMAN ISER KUMP LLP
  11   808 Wilshire Boulevard, 3rd Floor
       Santa Monica, CA 90401
  12   Tel: 310.566.9800 Fax: 310.566.9850
  13   Attorneys for Defendants-Counterclaim Plaintiffs
       DIVISION7, LLC and SMUGGLER HOLDINGS, LLC
  14
  15                       UNITED STATES DISTRICT COURT
  16                     CENTRAL DISTRICT OF CALIFORNIA
  17
       AM PARTICIPATIONS S.A.S. and               CASE NO.: 2:20-CV-07633 PSG
  18   INDISUMO GROUP S.A.S.,                     (JPRX)
  19                     Plaintiffs,              STIPULATED PROTECTIVE
                                                  ORDER
  20         vs.
  21   DIVISION 7, LLC and SMUGGLER
       HOLDINGS LLC,
  22
                         Defendants.
  23
  24   AND RELATED COUNTERCLAIM.
  25
  26
  27
  28

                                                           STIPULATED PROTECTIVE ORDER
                                                          CASE NO. 2:20-CV-07633 PSG (JPRX)
Case 2:20-cv-07633-PSG-JPR Document 44 Filed 03/17/21 Page 2 of 19 Page ID #:411



   1           Plaintiffs-Counterclaim Defendants AM Participations S.A.S. and Indisumo
   2   Group S.A.S. (“Indisumo” or “Plaintiffs”), Counterclaim Defendant Prettybird, LLC
   3   (“Prettybird”) and Defendants-Counterclaim Plaintiffs Division7, LLC ("D7") and
   4   Smuggler Holdings LLC ("Smuggler" and collectively with D7, “Defendants”), by
   5   and through their attorneys of record listed below, hereby enter the following
   6   Stipulation for Protective Order (“Protective Order”):
   7   1.      INTRODUCTION
   8           1.1   PURPOSES AND LIMITATIONS
   9           Discovery in this action may involve production of confidential, proprietary, or
  10   private information for which special protection from public disclosure and from use
  11   for any purpose other than prosecuting, defending or attempting to settle this litigation
  12   may be warranted. Accordingly, the Parties hereby stipulate to and petition the Court
  13   to enter the following Stipulated Protective Order. The Parties acknowledge that this
  14   Order does not confer blanket protections on all disclosures or responses to discovery
  15   and that the protection it affords from public disclosure and use extends only to the
  16   limited information or items that are entitled to confidential treatment under the
  17   applicable legal principles.     The Parties further acknowledge, as set forth in
  18   Section 12.3 below, that this Order does not entitle them to file Confidential
  19   Information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
  20   followed and the standards that will be applied when a Party seeks permission from
  21   the Court to file material under seal. The Parties agree, however, that except for
  22   documents and information that are publicly available or otherwise accessible in
  23   discovery, documents and information produced in discovery, regardless of whether
  24   designated as Confidential hereunder, shall only be used for purposes of litigating this
  25   case.
  26           1.2   GOOD CAUSE STATEMENT
  27           This is an action for trademark infringement and unfair competition. Plaintiffs,
  28   Prettybird, D7 and their affiliates are engaged in the business of producing
                                                   1
                                                               STIPULATED PROTECTIVE ORDER
                                                              CASE NO. 2:20-CV-07633 PSG (JPRX)
Case 2:20-cv-07633-PSG-JPR Document 44 Filed 03/17/21 Page 3 of 19 Page ID #:412



   1   commercials and music videos. The client base for commercial and music video
   2   production services include record labels, artists and their representatives, and
   3   advertisers and advertising agencies. This market for the Parties’ services is highly
   4   competitive and it is common for multiple production companies to bid for the same
   5   project. Documents relating to such bids and the contracts that result from bids often
   6   contain confidential, proprietary and competitive information of the bidding company
   7   which is highly valuable to that company and which, if disclosed, could be used by
   8   the bidder’s competitors and cause harm to the bidder’s future ability to compete. The
   9   Parties anticipate that some of the documents to be produced in the action will contain
  10   such confidential, proprietary, and competitive information for which special
  11   protection from public disclosure and from use for any purpose other than
  12   prosecution, defense or settlement of this action is warranted. The Parties also
  13   anticipate that some of the documents to be produced in this action will contain
  14   information that a Party believes in good faith to be subject to US and non-US data
  15   protection and privacy laws and regulations, including but not limited to The
  16   European Union (EU) General Data Protection Regulation (GDPR) (Regulation (EU)
  17   2016/679) and/or any other relevant laws and regulations. Such private, confidential,
  18   proprietary, and competitive information materials and information are likely to
  19   consist of, among other things, personal identifying information (such as Social
  20   Security numbers or tax identification numbers), budget proposals, third-party
  21   contracts, customer lists, financial records such as invoices and pricing information,
  22   confidential research, prospective business plans, unpublished drafts of artistic works,
  23   unpublished creative materials and ideas, as well as business records containing
  24   confidential, proprietary sales, marketing, or advertising strategies, and personal,
  25   private and confidential information such as names, addresses, phone numbers, e-mail
  26   addresses, and other non-public information. Disclosure of this information publicly
  27   may not only harm the Parties’ competitive standing in the marketplace, but also cause
  28   potential harm to nonparties by disclosing private information of the Parties’
                                                  2
                                                              STIPULATED PROTECTIVE ORDER
                                                             CASE NO. 2:20-CV-07633 PSG (JPRX)
Case 2:20-cv-07633-PSG-JPR Document 44 Filed 03/17/21 Page 4 of 19 Page ID #:413



   1   employees and/or customers, and the Parties do not have permission to disclose such
   2   information publicly. Accordingly, to expedite the flow of information, to facilitate
   3   the prompt resolution of disputes over confidentiality of discovery materials, to
   4   adequately protect information the Parties or third parties are entitled to keep
   5   confidential, to ensure that the Parties are permitted reasonable necessary uses of such
   6   material in preparation for and in the conduct of trial, to address their handling at the
   7   end of the litigation, and serve the ends of justice, a protective order for such
   8   information is justified in this matter. It is the intent of the Parties that information
   9   will not be designated as confidential for tactical reasons and that nothing be so
  10   designated without a good faith belief that it has been maintained in a confidential,
  11   non-public manner, and there is good cause why it should not be part of the public
  12   record of this case.
  13   2.    DEFINITIONS
  14         2.1    Action: this pending federal lawsuit.
  15         2.2    Challenging Party: a Party or Nonparty that challenges the designation
  16   of information or items under this Order.
  17         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
  18   how it is generated, stored, or maintained) or tangible things that qualify for protection
  19   under Federal Rule of Civil Procedure 26(c) and as specified above in the Good Cause
  20   Statement, including information that a Party believes in good faith to be subject to
  21   the foreign data protection and privacy laws and regulations, including but not limited
  22   to The European Union (EU) General Data Protection Regulation (GDPR)
  23   (Regulation (EU) 2016/679) and/or any other relevant laws and regulations. The
  24   information identified in the Good Cause Statement is for purposes of example only
  25   and is not intended to exclude information that is outside the listed categories but for
  26   which there is good cause to treat as “confidential.”
  27         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
  28   support staff).
                                                   3
                                                                STIPULATED PROTECTIVE ORDER
                                                               CASE NO. 2:20-CV-07633 PSG (JPRX)
Case 2:20-cv-07633-PSG-JPR Document 44 Filed 03/17/21 Page 5 of 19 Page ID #:414



   1         2.5    Designating Party: a Party or Nonparty that designates information or
   2   items that it produces in disclosures or in responses to discovery as
   3   “CONFIDENTIAL.”
   4         2.6    Disclosure or Discovery Material: all items or information, regardless
   5   of the medium or manner in which it is generated, stored, or maintained (including,
   6   among other things, testimony, transcripts, and tangible things), that are produced or
   7   generated in disclosures or responses to discovery in this matter.
   8         2.7    Expert: a person with specialized knowledge or experience in a matter
   9   pertinent to the litigation who has been retained by a Party or its counsel to serve as
  10   an expert witness or as a consultant in this action.
  11         2.8    House Counsel: attorneys who are employees of a Party to this Action.
  12   House Counsel does not include Outside Counsel of Record or any other outside
  13   counsel.
  14         2.9    Nonparty: any natural person, partnership, corporation, association, or
  15   other legal entity not named as a Party to this action.
  16         2.10 Outside Counsel of Record: attorneys who are not employees of a Party
  17   to this Action but are retained to represent or advise a Party and have appeared in this
  18   Action on behalf of that Party or are affiliated with a law firm that has appeared on
  19   behalf of that Party, including support staff. For purposes of this Protective Order,
  20   and for no other purposes in this litigation, the law firm of Rayner Rowe LLP, which
  21   is outside counsel to Defendants, shall be included in the definition of Outside
  22   Counsel of Record.
  23         2.11 Party: any named party to this Action, including all of its officers,
  24   directors, employees, consultants, retained experts, and Outside Counsel of Record
  25   (and their support staffs).
  26         2.12 Producing Party: a Party or Nonparty that produces Disclosure or
  27   Discovery Material in this Action.
  28
                                                   4
                                                               STIPULATED PROTECTIVE ORDER
                                                              CASE NO. 2:20-CV-07633 PSG (JPRX)
Case 2:20-cv-07633-PSG-JPR Document 44 Filed 03/17/21 Page 6 of 19 Page ID #:415



   1         2.13 Professional Vendors: persons or entities that provide litigation support
   2   services (for example, photocopying, videotaping, translating, preparing exhibits or
   3   demonstrations, and organizing, storing, or retrieving data in any form or medium)
   4   and their employees and subcontractors.
   5         2.14 Protected Material:      any Disclosure or Discovery Material that is
   6   designated as “CONFIDENTIAL.”
   7         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
   8   from a Producing Party.
   9   3.    SCOPE
  10         The protections conferred by this Stipulation and Order cover not only
  11   Protected Material (as defined above) but also any information copied or extracted
  12   from Protected Material; all copies, excerpts, summaries, or compilations of Protected
  13   Material; and any testimony, conversations, or presentations by Parties or their
  14   Counsel that might reveal Protected Material. However, the protections conferred by
  15   this Stipulation and Order do not cover the following information: (1) any information
  16   that is in the public domain at the time of disclosure to a Receiving Party or becomes
  17   part of the public domain after its disclosure to a Receiving Party as a result of
  18   publication not involving a violation of this Order, including becoming part of the
  19   public record through trial or otherwise; and (b) any information known to the
  20   Receiving Party prior to the disclosure or obtained by the Receiving Party after the
  21   disclosure from a source who obtained the information lawfully and under no
  22   obligation of confidentiality to the Designating Party.
  23         Any use of Protected Material at trial will be governed by the orders of the trial
  24   judge. This Order does not govern the use of Protected Material at trial.
  25   4.    DURATION
  26         Even after final disposition of this litigation, the confidentiality obligations
  27   imposed by this Order will remain in effect until a Designating Party agrees otherwise
  28   in writing or a court order otherwise directs (including in any court order pertaining
                                                  5
                                                              STIPULATED PROTECTIVE ORDER
                                                             CASE NO. 2:20-CV-07633 PSG (JPRX)
Case 2:20-cv-07633-PSG-JPR Document 44 Filed 03/17/21 Page 7 of 19 Page ID #:416



   1   to the handling of Protected Material at trial). Final disposition is the later of (1)
   2   dismissal of all claims and defenses in this Action, with or without prejudice, or (2)
   3   final judgment after the completion and exhaustion of all appeals, rehearings,
   4   remands, trials, or reviews of this Action, including the time limits for filing any
   5   motions or applications for extension of time under applicable law.
   6   5.    DESIGNATING PROTECTED MATERIAL
   7         5.1    Each Party or Nonparty that designates information or items for
   8   protection under this Order must take care to limit any such designation to specific
   9   material that qualifies under the appropriate standards. The Designating Party must
  10   designate for protection only those parts of material, documents, items, or oral or
  11   written communications that qualify so that other portions of the material, documents,
  12   items, or communications for which protection is not warranted are not swept
  13   unjustifiably within the ambit of this Order.
  14         Mass, indiscriminate, or routinized designations are prohibited. Designations
  15   that are shown to be clearly unjustified or that have been made for an improper
  16   purpose (for example, to unnecessarily encumber the case-development process or to
  17   impose unnecessary expenses and burdens on other parties) may expose the
  18   Designating Party to sanctions.
  19         If it comes to a Designating Party’s attention that information or items it
  20   designated for protection do not qualify for protection, that Designating Party must
  21   promptly notify all other Parties that it is withdrawing the inapplicable designation.
  22         5.2    Except as otherwise provided in this Order, or as otherwise stipulated or
  23   ordered, Disclosure or Discovery Material that qualifies for protection under this
  24   Order must be clearly so designated before the material is disclosed or produced.
  25         Designation in conformity with this Order requires the following:
  26                a.    for information in documentary form (for example, paper or
  27         electronic documents including written discovery responses but excluding
  28         transcripts of depositions or other pretrial or trial proceedings), the Producing
                                                  6
                                                              STIPULATED PROTECTIVE ORDER
                                                             CASE NO. 2:20-CV-07633 PSG (JPRX)
Case 2:20-cv-07633-PSG-JPR Document 44 Filed 03/17/21 Page 8 of 19 Page ID #:417



   1        Party must affix at a minimum the legend “CONFIDENTIAL” to each page
   2        that contains Protected Material. If only a portion or portions of the material
   3        on a page qualify for protection, the Producing Party must clearly identify the
   4        protected portion(s) (for example, by making appropriate markings in the
   5        margins).
   6              A Party or Nonparty that makes original documents or materials
   7        available for inspection need not designate them for protection until after the
   8        inspecting Party has indicated which documents or materials it would like
   9        copied and produced. During the inspection and before the designation, all
  10        material made available for inspection must be treated as “CONFIDENTIAL.”
  11        After the inspecting Party has identified the documents or material it wants
  12        copied and produced, the Producing Party must determine which documents,
  13        or portions thereof, qualify for protection under this Order. Then, before
  14        producing the specified documents or materials, the Producing Party must affix
  15        the “CONFIDENTIAL” legend to each page that contains Protected Material.
  16        If only a portion or portions of the material on a page qualify for protection, the
  17        Producing Party also must clearly identify the protected portion(s) (for
  18        example, by making appropriate markings in the margins).
  19              b.     for testimony given in depositions or in other pretrial proceedings,
  20        the Designating Party must identify the Disclosure or Discovery Material that
  21        is protected on the record, before the close of the deposition, hearing or other
  22        proceeding, with reference to the specific testimony being designated or by
  23        written notice to all counsel of record within twenty-one (21) days after the date
  24        the transcript is certified by the court reporter and transmitted to counsel.. Such
  25        written notice shall specifically identify by page and line number all portions
  26        of the transcript that should be treated as “CONFIDENTIAL” in accordance
  27        with this Order. All counsel receiving such notice shall be responsible for
  28        marking the copies of the designated transcript or portion thereof in their
                                                 7
                                                             STIPULATED PROTECTIVE ORDER
                                                            CASE NO. 2:20-CV-07633 PSG (JPRX)
Case 2:20-cv-07633-PSG-JPR Document 44 Filed 03/17/21 Page 9 of 19 Page ID #:418



   1         possession or control as provided for in the written notice. The parties shall
   2         not disseminate a deposition transcript or the contents thereof beyond the
   3         persons designated in Section 7.2 below for a period of twenty-one (21) days
   4         after the date the transcript is certified by the court reporter and transmitted to
   5         counsel, except that portions of the transcript may be filed under seal with the
   6         Court as permitted by Local Rule 79-5 in connection with these proceedings.
   7         The Parties will meet and confer in good faith regarding the filing of such
   8         material in order to avoid the need for a sealing application, including by
   9         agreeing on redactions if appropriate.
  10               c.     for information produced in some form other than documentary
  11         (including electronic form) and for any other tangible items, the Producing
  12         Party must affix the legend “CONFIDENTIAL” on the electronic document (if
  13         possible) or in a prominent place on the exterior of the container or containers
  14         in which the information is stored. If only a portion or portions of the
  15         information warrant protection, the Producing Party, to the extent practicable,
  16         must identify the protected portion(s).
  17               d.     the Designating Party may redact information that it claims in
  18         good faith requires protection under foreign data protection and privacy laws
  19         and regulations, including but not limited to The European Union (EU) General
  20         Data Protection Regulation (GDPR) (Regulation (EU) 2016/679) and/or any
  21         other relevant laws and regulations. Unless the Court orders otherwise, such
  22         information shall also be redacted from any public filing not filed under seal.
  23         The right to challenge and process for challenging the designation of redactions
  24         shall be the same as the right to challenge and process for challenging the
  25         designation of confidentiality as set forth in Section 6.
  26         5.3   If timely corrected, an inadvertent failure to designate qualified
  27   information or items does not, standing alone, waive the Designating Party’s right to
  28   secure protection under this Order for that material. On timely correction of a
                                                  8
                                                              STIPULATED PROTECTIVE ORDER
                                                             CASE NO. 2:20-CV-07633 PSG (JPRX)
Case 2:20-cv-07633-PSG-JPR Document 44 Filed 03/17/21 Page 10 of 19 Page ID #:419



   1   designation, the Receiving Party must make reasonable efforts to assure that the
   2   material is treated in accordance with the provisions of this Order.
   3   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
   4         6.1    Any Party may challenge a designation of confidentiality at any time
   5   consistent with the Court’s scheduling order.
   6         6.2    The Challenging Party must initiate the dispute-resolution process (and,
   7   if necessary, file a discovery motion) under Local Rule 37.
   8         6.3    The burden of persuasion in any such proceeding is on the Designating
   9   Party. Frivolous challenges, and those made for an improper purpose (for example,
  10   to harass or impose unnecessary expenses and burdens on other parties), may expose
  11   the Challenging Party to sanctions. Unless the Designating Party has waived or
  12   withdrawn the confidentiality designation, all parties must continue to afford the
  13   material in question the level of protection to which it is entitled under the Producing
  14   Party’s designation until the Court rules on the challenge.
  15   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
  16         7.1    A Receiving Party may use Protected Material that is disclosed or
  17   produced by another Party or by a Nonparty in connection with this Action only for
  18   prosecuting, defending, or attempting to settle this Action. Such Protected Material
  19   may be disclosed only to the categories of people and under the conditions described
  20   in this Order. When the Action has been terminated, a Receiving Party must comply
  21   with the provisions of Section 13 below (FINAL DISPOSITION).
  22         Protected Material must be stored and maintained by a Receiving Party at a
  23   location and in a manner sufficiently secure to ensure that access is limited to the
  24   people authorized under this Order.
  25         7.2    Unless otherwise ordered by the Court or permitted in writing by the
  26   Designating Party, a Receiving Party may disclose any information or item designated
  27   “CONFIDENTIAL” by the Designating Party only to the following people:
  28
                                                  9
                                                              STIPULATED PROTECTIVE ORDER
                                                             CASE NO. 2:20-CV-07633 PSG (JPRX)
Case 2:20-cv-07633-PSG-JPR Document 44 Filed 03/17/21 Page 11 of 19 Page ID #:420



   1               a.       the Receiving Party’s Outside Counsel of Record in this Action,
   2         as well as employees of that Outside Counsel of Record to whom it is
   3         reasonably necessary to disclose the information for this Action;
   4               b.       the officers, directors, and employees (including House Counsel)
   5         of the Receiving Party to whom disclosure is reasonably necessary for this
   6         Action;
   7               c.       professional jury or trial consultants and Experts (as defined in this
   8         Order) of the Receiving Party to whom disclosure is reasonably necessary for
   9         this Action and who have signed the “Acknowledgment and Agreement to Be
  10         Bound” (Exhibit A);
  11               d.       the Court, its personnel, and any special master, or referee
  12         authorized to act in this proceeding;
  13               e.       court reporters and videographers and their staff;
  14               f.       and Professional Vendors to whom disclosure is reasonably
  15         necessary for this Action;
  16               g.       the author or recipient of a document containing the information
  17         or a custodian or other person who otherwise possessed or knew the
  18         information;
  19               h.       during their depositions, witnesses and attorneys for witnesses to
  20         whom disclosure is reasonably necessary, provided that the deposing party
  21         requests that the witness sign the form attached as Exhibit A hereto and the
  22         witnesses will not be permitted to keep any confidential information unless they
  23         sign the form, unless otherwise agreed by the Designating Party or ordered by
  24         the Court. Pages of transcribed deposition testimony or exhibits to depositions
  25         that reveal Protected Material may be separately bound by the court reporter
  26         and may not be disclosed to anyone except as permitted under this Order; and
  27
  28
                                                   10
                                                                STIPULATED PROTECTIVE ORDER
                                                               CASE NO. 2:20-CV-07633 PSG (JPRX)
Case 2:20-cv-07633-PSG-JPR Document 44 Filed 03/17/21 Page 12 of 19 Page ID #:421



   1                i.    any mediator or settlement officer, and their supporting personnel,
   2         mutually agreed on by any of the Parties engaged in settlement discussions or
   3         appointed by the Court.
   4         Other than the persons identified in subsections (d) and (i) above, all
   5   individuals to whom Confidential Material is to be disclosed shall be informed of the
   6   existence of this Protective Order, shall be provided with a copy thereof, and shall be
   7   instructed that Confidential Matter may not be disclosed to anyone other than those
   8   persons authorized by this Protective Order. Counsel for Parties shall take reasonable
   9   steps to ensure adherence to the terms and conditions of this Protective Order by their
  10   respective employees.
  11         Counsel for any Party disclosing Protected Material pursuant to Paragraph 7(c)
  12   shall retain a copy of all “Acknowledgement and Agreements to Be Bound” signed
  13   by any person to whom disclosure is made.
  14   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
             PRODUCED IN OTHER LITIGATION
  15
  16         If a Party is served with a subpoena or a court order issued in other litigation
  17   that compels disclosure of any information or items designated in this Action as
  18   “CONFIDENTIAL,” that Party must:
  19                a.    promptly notify in writing the Designating Party so as to provide
  20         it with a reasonable opportunity to object to the disclosure of the Confidential
  21         Material as appropriate. Such notification must include a copy of the subpoena
  22         or court order unless prohibited by law;
  23                b.    promptly notify in writing the party who caused the subpoena or
  24         order to issue in the other litigation that some or all of the material covered by
  25         the subpoena or order is subject to this Protective Order. Such notification must
  26         include a copy of this Order; and
  27                c.    cooperate with respect to all reasonable procedures sought to be
  28         pursued by the Designating Party whose Protected Material may be affected.
                                                 11
                                                              STIPULATED PROTECTIVE ORDER
                                                             CASE NO. 2:20-CV-07633 PSG (JPRX)
Case 2:20-cv-07633-PSG-JPR Document 44 Filed 03/17/21 Page 13 of 19 Page ID #:422



   1         If the Designating Party timely seeks a protective order, the Party served with
   2   the subpoena or court order should not produce any information designated in this
   3   action as “CONFIDENTIAL” before a determination on the protective-order request
   4   by the relevant court unless the Party has obtained the Designating Party’s permission
   5   or is otherwise ordered by any court having jurisdiction over the matter. The
   6   Designating Party bears the burden and expense of seeking protection of its
   7   Confidential Material, and nothing in these provisions should be construed as
   8   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
   9   directive from another court.
  10   9.    A NONPARTY’S PROTECTED MATERIAL SOUGHT TO BE
             PRODUCED IN THIS LITIGATION
  11
  12                a.    The terms of this Order are applicable to information produced by
  13         a Nonparty in this Action and designated as “CONFIDENTIAL.”                 Such
  14         information is protected by the remedies and relief provided by this Order.
  15         Nothing in these provisions should be construed as prohibiting a Nonparty from
  16         seeking additional protections.
  17                b.    In the event that a Party is required by a valid discovery request to
  18         produce a Nonparty’s Confidential Information in its possession and the Party
  19         is subject to an agreement with the Nonparty not to produce the Nonparty’s
  20         Confidential Information, then the Party must:
  21                      (1)    promptly notify in writing the Requesting Party and the
  22                Nonparty that some or all of the information requested is subject to a
  23                confidentiality agreement with a Nonparty;
  24
                          (2)    promptly provide the Nonparty with a copy of this Order,
  25
                    the relevant discovery request(s), and a reasonably specific description
  26
                    of the information requested; and
  27
  28
                                                 12
                                                             STIPULATED PROTECTIVE ORDER
                                                            CASE NO. 2:20-CV-07633 PSG (JPRX)
Case 2:20-cv-07633-PSG-JPR Document 44 Filed 03/17/21 Page 14 of 19 Page ID #:423



   1                       (3)   make the information requested available for inspection by
   2                the Nonparty, if requested.
   3
                    c.     If the Nonparty fails to seek a protective order before the earlier
   4
             of 21 days of receiving the notice and accompanying information, or the date
   5
             for production set forth in any subpoena or order, the Receiving Party may
   6
             produce the Nonparty’s Confidential Information responsive to the discovery
   7
             request. If the Nonparty timely seeks a protective order, the Receiving Party
   8
             must not produce any information in its possession or control that is subject to
   9
             the confidentiality agreement with the Nonparty before a ruling on the
  10
             protective-order request. Absent a court order to the contrary, the Nonparty
  11
             must bear the burden and expense of seeking protection of its Protected
  12
             Material.
  13
       10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  14
             If a Receiving Party learns that by inadvertence or otherwise, it has disclosed
  15
       Protected Material to any person or in any circumstance not authorized under this
  16
       Order, the Receiving Party must immediately notify the Designating Party in writing
  17
       of the unauthorized disclosures, use its best efforts to retrieve all unauthorized copies
  18
       of the Protected Material, inform the person or people to whom unauthorized
  19
       disclosures were made of the terms of this Order, and ask that person or people to
  20
       execute the “Acknowledgment and Agreement to Be Bound” that is attached hereto
  21
       as Exhibit A.
  22
       11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  23         PROTECTED MATERIAL
  24
             The production of privileged or work-product protected documents,
  25
       electronically stored information, or information, whether inadvertent or otherwise, is
  26
       not a waiver of the privilege or protection from discovery in this case or in any other
  27
       federal or state proceeding. This order shall be interpreted to provide the maximum
  28
                                                  13
                                                               STIPULATED PROTECTIVE ORDER
                                                              CASE NO. 2:20-CV-07633 PSG (JPRX)
Case 2:20-cv-07633-PSG-JPR Document 44 Filed 03/17/21 Page 15 of 19 Page ID #:424



   1   protection allowed by Federal Rule of Evidence 502(d).
   2         Nothing contained herein is intended to or shall serve to limit a Party’s right to
   3   conduct a review of evidence, electronically stored information, or information
   4   (including metadata) for relevance, responsiveness and/or segregation of privileged
   5   and/or protected information before production.
   6         When a Producing Party gives notice to Receiving Parties that certain
   7   inadvertently produced material is subject to a claim of privilege or other protection,
   8   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   9   Procedure 26(b)(5)(B). However, for the avoidance of doubt, after being notified by
  10   a Producing Party, the Receiving Parties must promptly (but in no event later than
  11   five days) return, sequester, or destroy the specified information and any copies it has
  12   and shall notify the producing party of such sequestering or destruction.
  13   12.   MISCELLANEOUS
  14         12.1 Nothing in this Order abridges the right of any person to seek its
  15   modification by the Court.
  16         12.2 This Protective Order may be modified only by Order of the Court on
  17   stipulation or motion by a Party or Parties or by other Order of the Court.
  18         12.3 Nothing contained herein is intended to limit or otherwise affect a Party’s
  19   use of its own Confidential Information.
  20         12.4 By stipulating to the entry of this Order, no Party waives any right it
  21   otherwise would have to object to disclosing or producing any information or item on
  22   any ground not addressed in this Order. Similarly, no Party waives any right to object
  23   on any ground to use in evidence of any of the material covered by this Order.
  24         12.5 A Party that seeks to file under seal any Protected Material, without the
  25   written permission of the Designating Party or a Court order secured after appropriate
  26   notice to all interested parties, must comply with Civil Local Rule 79-5. Protected
  27   Material may be filed under seal only pursuant to a court order authorizing the sealing
  28   of the specific Protected Material at issue. If a Party's request to file Protected
                                                  14
                                                              STIPULATED PROTECTIVE ORDER
                                                             CASE NO. 2:20-CV-07633 PSG (JPRX)
Case 2:20-cv-07633-PSG-JPR Document 44 Filed 03/17/21 Page 16 of 19 Page ID #:425



   1   Material under seal is denied, then the Receiving Party may file the information in the
   2   public record unless otherwise instructed by the Court.
   3   13.   FINAL DISPOSITION
   4         After the final disposition of this Action, as defined in paragraph 4, within 60
   5   days of a written request by the Designating Party, each Receiving Party must return
   6   all Protected Material to the Producing Party or destroy such material. As used in this
   7   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   8   summaries, and any other format reproducing or capturing any of the Protected
   9   Material. Whether the Protected Material is returned or destroyed, the Receiving
  10   Party must submit a written certification to the Producing Party (and, if not the same
  11   person or entity, to the Designating Party) by the 60-day deadline that identifies (by
  12   category, when appropriate) all the Protected Material that was returned or destroyed
  13   and affirms that the Receiving Party has not retained any copies, abstracts,
  14   compilations, summaries, or any other format reproducing or capturing any of the
  15   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
  16   archival copy of all pleadings; motion papers; trial, deposition, and hearing
  17   transcripts; legal memoranda; correspondence; deposition and trial exhibits; expert
  18   reports; attorney work product; and consultant and expert work product even if such
  19   materials contain Protected Material. Any such archival copies that contain or
  20   constitute Protected Material remain subject to this Order as set forth in Section 4
  21   (DURATION).
  22   14.   SANCTIONS
  23         Any willful violation of this Order may be punished by civil or criminal
  24   contempt, financial or evidentiary sanctions, reference to disciplinary authorities, or
  25   other appropriate action at the discretion of the Court.
  26   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  27
  28
                                                  15
                                                              STIPULATED PROTECTIVE ORDER
                                                             CASE NO. 2:20-CV-07633 PSG (JPRX)
Case 2:20-cv-07633-PSG-JPR Document 44 Filed 03/17/21 Page 17 of 19 Page ID #:426



   1                                       Respectfully submitted,
   2   Dated: March 16, 2021               DLA Piper LLP (US)
   3
   4                                       By: /s/ Andrew L. Deutsch
   5                                          Andrew L. Deutsch
                                              Marc E. Miller
   6
   7                                            Attorneys for Plaintiffs-Counterclaim
                                                Defendants
   8
   9
       Dated: March 16, 2021               Kinsella Weitzman Iser Kump LLP
  10
  11
                                           By: /s/ Patricia A. Millett
  12
                                              Patricia A. Millett
  13                                          Kristen L. Spanier
  14
                                                Attorneys for Defendants-Counterclaim
  15                                            Plaintiffs
  16
  17                           SIGNATURE CERTIFICATION
  18         Pursuant to Central District Local Rule 5-4.3.4(a)(2)(i), I hereby certify that
  19   authorization for the filing of this document has been obtained from the other
  20   signatory shown above and that the signatory has authorized placement of his
  21   electronic signature on this document.
  22                                              DLA Piper LLP (US)
  23
  24                                              By: /s/ Andrew L. Deutsch
  25                                                 Andrew L. Deutsch
                                                     Marc E. Miller
  26                                                 Attorneys for Plaintiffs-
  27                                                 Counterclaim Defendants

  28
                                                 16
                                                             STIPULATED PROTECTIVE ORDER
                                                            CASE NO. 2:20-CV-07633 PSG (JPRX)
Case 2:20-cv-07633-PSG-JPR Document 44 Filed 03/17/21 Page 18 of 19 Page ID #:427



   1   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   2
   3   Dated: March 17, 2021           By:
   4                                         Honorable Jean P. Rosenbluth
                                             United States Magistrate Judge
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                              17
                                                          STIPULATED PROTECTIVE ORDER
                                                         CASE NO. 2:20-CV-07633 PSG (JPRX)
Case 2:20-cv-07633-PSG-JPR Document 44 Filed 03/17/21 Page 19 of 19 Page ID #:428



   1                            EXHIBIT A
                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   2
             I, _____________________________ [full name], of _________________
   3
       [full address], declare under penalty of perjury that I have read in its entirety and
   4
       understand the Stipulated Protective Order that was issued by the U.S. District Court
   5
       for the Central District of California on [date] in the case of ___________ [insert
   6
       case name and number]. I agree to comply with and to be bound by all terms of this
   7
       Stipulated Protective Order, and I understand and acknowledge that failure to so
   8
       comply could expose me to sanctions and punishment, including contempt.                I
   9
       solemnly promise that I will not disclose in any manner any information or item that
  10
       is subject to this Stipulated Protective Order to any person or entity except in strict
  11
       compliance with the provisions of this Order.
  12
             I further agree to submit to the jurisdiction of the U.S. District Court for the
  13
       Central District of California for the purpose of enforcing the terms of this Stipulated
  14
       Protective Order, even if such enforcement proceedings occur after termination of this
  15
       action.    I hereby appoint __________________________ [full name] of
  16
       _______________________________________ [full address and telephone
  17
       number] as my California agent for service of process in connection with this action
  18
       or any proceedings related to enforcement of this Stipulated Protective Order.
  19
       Date: ______________________________________
  20
       City and State where signed: _________________________________
  21
  22
       Printed name: _______________________________
  23
  24
       Signature: __________________________________
  25
  26
  27
  28
                                                  18
                                                              STIPULATED PROTECTIVE ORDER
                                                             CASE NO. 2:20-CV-07633 PSG (JPRX)
